Deen, Judge.
The defendant Dewitt Thompson was apprehended in the company of his cousin, Gaddis, and his uncle, M. C. Thompson in a 1952 Cadillac two-tone green and white sedan at 5:30 p.m. A beige Zenith Channel Master television set was in the back seat of the car and a remote control unit and clock radio were in the trunk. All these items had been removed from burglarized premises sometime during the afternoon of the same day. Gaddis and M. C. Thompson pleaded guilty to the burglary; the defendant pleaded not guilty and contended that he had joined his uncle and cousin in the car at their invitation after he left work at about 4 or 4:30 p.m. The only other evidence in the case is that a witness noticed *29a “green or gray old model Cadillac” on an old logging road about 200 yards from the burglarized premises at about 3 p.m. He stated there were three white men in the car, two young and one older, but that he was unable to identify any of them. The defendant is 26 years old, Gaddis, 24 and M. C. Thompson, 43. Held:

Hall and Quillian, JJ., concur.

Submitted November 7, 1966
Decided January 12, 1967.
William C. Bimmer, Jr., for appellant.
Dan Winn, Solicitor General, John T. Perren, for appellee.
This case is controlled by Woody v. State, 99 Ga. App. 867 (109 SE2d 896) which held that where four men were arrested in an automobile containing stolen goods, and the owner of the car and one of the other men pleaded guilty to burglary, the evidence was insufficient to exclude the reasonable hypothesis that the explanation offered by the other two, who contended they were not guilty, was untrue. In this case there is also evidence that a car like that of M. C. Thompson was in the vicinity of the crime during a time when it is reasonable to believe the goods were stolen, but neither that car nor any of its occupants was identified. This testimony, therefore, is insufficient to fill in the gap between Woody, supra, and the minimum necessary to sustain the conviction.

Judgment reversed.